   Case 19-00489-SMT    Doc 53Filed 08/19/19 Entered 08/19/19 08:39:27   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 7

Signed: August 18, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    SONYA LARAYE OWENS,                 )       Case No. 19-00489
                                        )       (Chapter 11)
                          Debtor.       )       Not for publication in
                                        )       West’s Bankruptcy Reporter

                         MEMORANDUM DECISION AND ORDER
                    DENYING MOTION TO RECONSIDER DISMISSAL

          The debtor has filed an Expedited Motion to Vacate Order

    (Dkt. No. 41) wherein the debtor is seeking to have the Order

    Granting Relief from the Automatic Stay to Permit Eviction Action

    to Proceed (Dkt. No. 31) vacated.           That motion will be denied.

                                            I

          The debtor initiated this case by the filing of a voluntary

    petition under chapter 11 of the Bankruptcy Code on July, 19,

    2019.   The court held a hearing on August 1, 2019 on the

    Emergency Motion for Declaratory Order Stating Reliance’s

    Judgment is Not Subject to the Automatic Bankruptcy Stay, Motion

    to Shorten the Time to Respond to this Motion & Motion to Enjoin

    Owens from Future Filings (the “Emergency Motion”) (Dkt. No. 21),

    read as a motion to lift the automatic stay, filed by Reliance
Case 19-00489-SMT   Doc 53   Filed 08/19/19 Entered 08/19/19 08:39:27   Desc Main
                             Document Page 2 of 7


Group, LLC (“Reliance Group”), wherein Reliance Group asserted

that it owned the property located at 1325 Ingraham Street, NW,

Washington, D.C. 20011 (the “Proptery”).           Reliance Group

contended that on December 17, 2015, the Superior Court of the

District of Columbia entered a judgment in favor of the Bank of

America, N.A., permitting the foreclosure sale of the Property.

The foreclosure sale took place on February 21, 2017, and was

ratified by the Superior Court on March 25, 2018.             The deed was

executed on March 26, 2018, whereby Reliance Group became the

owner of the Property.       Reliance Group filed a Complaint for

Possession of the Property in the Superior Court on March 7,

2019, and the Superior Court entered a nonredeemable judgment for

possession in favor of Reliance Group on May 15, 2019, and an

eviction was scheduled for July 19, 2019.            The eviction was

stayed by the debtor’s filing the above-captioned bankruptcy

case.     Reliance Group sought to have the automatic stay lifted so

it could proceed with the eviction of the debtor from the

Property.

      The debtor filed a Motion for Continuance of Hearing (Dkt.

No. 30) wherein she sought to have the hearing continued, because

she only had 24 hours notice of the August 1, 2019, hearing, but

also wherein she presented her opposition to the Emergency

Motion.    As part of her opposition, the debtor contended that she

had filed a petition initiating a bankruptcy case on February 21,


                                       2
Case 19-00489-SMT   Doc 53   Filed 08/19/19 Entered 08/19/19 08:39:27   Desc Main
                             Document Page 3 of 7


2017, the date of the foreclosure sale, that initiated an

automatic stay, and thereby nullified the sale.             Moreover, she

asserted, the sale was null because Bank of America never

recorded a certificate of mediation pursuant to D.C. Code § 42-

815(b).   The debtor also contended that the Superior Court case

had been removed to the U.S. District Court for the District of

Columbia, and proceedings in the Superior court case were stayed.

The debtor additional argued that Reliance Group had assigned its

ownership of the Property to Eagle Bank.

      At the hearing on August 1, 2019, the court considered the

Emergency Motion and the Motion for Continuance of Hearing.                The

court rejected all of the debtor’s arguments for the reasons

stated at the hearing, in the Order Denying Motion to Continue

Hearing (Dkt. No. 32), and in the Order Granting Relief from the

Automatic Stay to Permit Eviction Action to Proceed.              The debtor

filed her Expedited Motion to Vacate Order two days later on

August 3, 2019.

                                       II

      The debtor filed her Expedited Motion to Vacate Order within

14 days after entry of the court’s order dismissing the case.

Accordingly, the motion will be considered under Fed. R. Civ. P.

59(e), made applicable by Fed. R. Bankr. P. 9023.             Under Rule

59(e), a court may reconsider a final order if the “court finds

that there is an intervening change of controlling law, the


                                       3
Case 19-00489-SMT   Doc 53   Filed 08/19/19 Entered 08/19/19 08:39:27   Desc Main
                             Document Page 4 of 7


availability of new evidence, or to correct a clear legal error

or prevent manifest injustice.”            Firestone v. Firestone, 76 F.3d

1205, 1208 (D.C. Cir. 1996).         Such motions “are disfavored and

relief from judgment is granted only when the moving party

establishes extraordinary circumstances.”            Niedermeier v. Office

of Baucus, 153 F. Supp. 2d 23, 28 (D.C. 2001).

      The debtor has not met the burden of Rule 59 to vacate the

Order Granting Relief from the Automatic Stay to Permit Eviction

Action to Proceed.     The debtor’s Expedited Motion to Vacate Order

presents the same arguments she already made to the court in her

Motion for Continuance of Hearing including: first, she only had

24 hours notice of the hearing; second, Reliance Group had

assigned its ownership interest to Eagle Bank; and third, the

case had been removed to the District Court.            The court has

already considered and rejected all these arguments.

      The court found that Reliance Group had issued notice of the

August 1, 2019, hearing on July 25, 2019.            The court also found

that the debtor had time to file an opposition against Reliance

Group’s Emergency Motion.        Additionally, the court found that it

was bound by the rulings of the Superior Court under the Rooker-

Feldman doctrine, meaning the debtor was no longer the owner of

the property, and there was no bankruptcy purpose served by

keeping the automatic stay in place.            Therefore, the court held

that the debtor had not presented grounds for continuing the


                                       4
Case 19-00489-SMT   Doc 53   Filed 08/19/19 Entered 08/19/19 08:39:27   Desc Main
                             Document Page 5 of 7


hearing.

      The court considered the Assignment of Leases, Rents, and

Profits, attached to the debtor’s Motion for Continuance of

Hearing and held that the document was a security instrument, not

an assignment of ownership.        The document, as the debtor points

out in her Expedited Motion to Vacate Order, laid out the

conditions of the agreement:

      As a condition to making the Loan, to the extent
      applicable to the Real Property, Noteholder has required
      an assignment of all leases, rental agreements, franchise
      agreements, subleases, concessions and licenses of or
      relating to the Real Property or any part thereof, now or
      hereafter existing and all amendments or modifications
      thereto ("Leases"), an assignment of all the rents,
      issues, revenues, income, deposits, cash and profits now
      or hereafter arising from the Leases, from the transfer
      or sale of the Real Property or any part thereof, or from
      the use of Real Property or any part thereof ("Rents and
      Profits");   and    an   Assignment   of   all   permits,
      certificates, licenses, bonds, and plats, including but
      not limited to special use permits, building permits,
      business licenses, operation permits, franchise licenses,
      certificates of occupancy, site plans, subdivision plats,
      performance bonds, completion bonds and payment bonds,
      zoning permits, zoning waivers, and variances in
      connection with the Real Property (collectively, the
      "Permits") and Assignor has agreed to same, upon the
      terms and conditions set forth herein.

As is clearly indicated, all that was assigned were leases, rents,

profits, and permits on the Property, not ownership.

      The court stated at the August 1, 2019, hearing, and again

in its Order Granting Relief from the Automatic Stay to Permit

Eviction Action to Proceed, that while the Superior Court case

had been removed to the District Court, the District Court


                                       5
Case 19-00489-SMT   Doc 53   Filed 08/19/19 Entered 08/19/19 08:39:27   Desc Main
                             Document Page 6 of 7


remanded the case on July 24, 2019.          Additionally, if the

Superior Court had violated 28 U.S.C. § 1446(d) by the setting of

an August 2, 2019, status hearing on July 19, 2019, the date the

notice of removal had been filed (which the court held was not a

violation of the § 1446(d) because the setting of the hearing was

not an act to “proceed” in the eviction action), such voilation

was cured by the resetting of the hearing, and notice served, on

July 25, 2019, after the case had been remanded by the District

Court.

      The only new argument the debtor presents is that, the

filing of this case in chapter 11 provided the bankruptcy estate

with a possessory interest in property not held by the debtor at

the commencement of the proceeding, with the debtor citing United

States v. Whiting Pools, Inc., 462 U.S. 198, 207 (1983).                Besides

that fact that this is not new law, to constitute an “intervening

change of law,” nor is it new evidence, the debtor’s argument is

flawed.   The Supreme Court was discussing the extent of turnover

under 11 U.S.C. § 542 of property seized by a creditor before the

commencement of the case.        The court held that the Bankruptcy

Code granted to the bankruptcy estate property that had been

seized by a creditor in which the debtor still maintained an

equitable or legal interest, if not a possessory interest, at the

time of the commencement of the bankruptcy case.             This does not

mean that the debtor’s estate here has an interest in the


                                       6
Case 19-00489-SMT                                                                                    Doc 53      Filed 08/19/19 Entered 08/19/19 08:39:27   Desc Main
                                                                                                                 Document Page 7 of 7


Property, where the debtor no longer has a legal or equitable

interest in the Property, even though the debtor retains

possession of the Property.

                              Finally, the debtor’s Expedited Motion to Vacate Order is

moot.                                     The case was dismissed on August 6, 2019 (see Dkt. No. 44)

for the debtor’s failure to pay the filing fee and to timely file

a mailing matrix.                                                                                            The automatic stay was lifted upon the

dismissal of this case, and even if the court were to vacate its

order, there is no longer an automatic stay in place to prevent

Reliance Group from proceeding to enforce its eviction judgment

against the debtor.

                                                                                                                         III

                              For all these reasons, it is

                              ORDERED that the debtor’s Expedited Motion to Vacate Order

(Dkt. No. 41) is DENIED.

                                                                                                                                     [Signed and dated above.]

Copies to: Debtor; recipients of e-notifications of filings.




R:\Common\TeelSM\TTD\Orders\Mtn to Reconsider\Order denying Mtn to Reconsider (R 59)_Sonya Owenswpd_v2.wpd
                                                                                                                           7
